Citation Nr: 1017865	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  00-05 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a balance disorder, 
to include as due to service-connected disability.

2.  Entitlement to service connection for perilymph fistula, 
to include as due to service-connected disability.

3  Entitlement to service connection for a disability 
manifested by discharge and bleeding from the ear, to include 
as due to service-connected disability.

4.  Entitlement to service connection headaches, to include 
as due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to March 
1971. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In November 2007, the Veteran 
testified in Washington, D.C. at a Board hearing before the 
undersigned.  In March 2008, the Board remanded this case.  


FINDINGS OF FACT

1.  The Veteran has a vestibular disorder to include balance 
and vertigo problems, which is attributable to service.  

2.  The Veteran had a perilymph fistula, and residuals 
thereof, which is attributable to service.  

3.  The Veteran has chronic otitis externa, manifested by 
discharge and bleeding from the ear, which is attributable to 
service.  

4.  The Veteran has a headaches disorder which is 
etiologically related to his service-connected ear disorders.


CONCLUSIONS OF LAW

1.  A vestibular disorder to include balance and vertigo 
problems was incurred in active service.  38 U.S.C.A. 
§§ 1101, 1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304 (2009).

2.  A perilymph fistula with residuals was incurred in active 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.303, 3.304 (2009).

3.  Chronic otitis externa with discharge and bleeding from 
the ear was incurred in active service.  38 U.S.C.A. §§ 1101, 
1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 
(2009).

4.  A headache disorder is proximately due to, the result of, 
or aggravated by the service-connected ear disorders.  38 
U.S.C.A. § 1101 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.310(a) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The 
Veteran's claims are being granted.  As such, any 
deficiencies with regard to VCAA are harmless and 
nonprejudicial.  Likewise, although the Veteran has submitted 
additional evidence without waiving initial RO review of this 
evidence, his claims are being granted per below and there is 
no prejudice to the Veteran.  

The service treatment records reflect that in February 1971, 
the Veteran complained of being deaf in his left ear and 
having a recent loss of hearing.  A subsequent March 1971 
audiogram revealed marked decreased hearing.  The Veteran 
reported that he had had decreased left ear hearing since 
using a chipping hammer two weeks ago.  Hearing ability in 
the right ear was normal.  Defective hearing was noted on the 
March 1971 separation examination.  In June 1971, the Veteran 
was afforded a VA examination.  At that time, it was noted 
that 10 months before, the Veteran had the sudden onset of 
numbness in the left ear with decrease in hearing.  These 
problems had remained continuous since then.  The examiner 
indicated that audiogram showed central neural hearing loss 
in the left ear with diminished discrimination on the left 
side which probably represented sudden hearing loss on a 
viral basis.  

In an August 1971 rating decision, service connection was 
granted for defective hearing of the left ear and a 10 
percent rating was assigned from March 1971.  

Thereafter, in August 1971, VA treatment records reflect that 
the Veteran complained of hearing ear trouble.  The Veteran 
subsequently continued to complain of decreased hearing 
ability in VA records and on examinations.  

In September 1994, the Veteran reported that his left ear had 
drained.  In another records, frequent otorrhea was reported.  

The Veteran was examined by VA in August 1999.  At that time, 
it was noted that the Veteran had a percussive injury to the 
left ear while in the military.  He had since suffered 
progressive sensorineural hearing loss.  He denied vertigo at 
that time.  

VA records dated in January 2000 noted that the Veteran had a 
normal head magnetic resonance imaging (MRI).

In April 2001, the Veteran indicated that he had headaches 
around his left ear which woke him up at night.  The Veteran 
also related that he had bleeding from his left ear twice per 
month.  

In July 2001, the Veteran had an abnormal 
electronystagmography.  The Veteran reported that he had 
experienced dizziness with head positions.  Dr. Mitchell 
Schwaber performed ear surgery which revealed a perilymph 
fistula.  

A November 2001 record of Dr. Schwaber indicated that the 
Veteran underwent a middle ear exploration and repair of a 
perilymph fistula.  Dr. Schwaber stated that unfortunately, 
no further improvement in hearing or balance was obtained in 
this procedure.  

In May 2002, a VA examination was conducted.  At that time, 
the Veteran indicated that his ear drainage had ceased.  

In a February 2003 rating decision, an increased rating of 20 
percent was granted for left ear hearing loss.  In addition, 
service connection was granted for tinnitus and a 10 percent 
rating was assigned.  

In an August 2003 report, Dr. Schwaber indicated that the 
Veteran had developed hearing loss in his right ear.  In the 
past, he had left sudden hearing loss that was related to 
military service due to a perilymph fistula.  A computerized 
tomography (CT) revealed marked fluid throughout the mastoid 
on the right ear, although the middle ear was ventilated.  
This suggested an active process.  

At this juncture, the Board notes that Dr. Schwaber 
essentially indicated that the perilymph fistula was present 
during service as it caused the left ear hearing loss which 
was initially shown, by history, in service.  

In a September 2003 report, Dr. Schwaber stated that the 
Veteran had recently had headaches and left ear bleeding, 
secondary to eczema and external otitis.  He also had 
complained of balance disturbance (diagnosed as vestibular 
dysfunction) associated with his progressive hearing loss, 
associated with the perilymph fistula.  It was noted that the 
vestibular dysfunction was secondary to trauma.  The 
physician has previously indicated that there was inservice 
percussive trauma.  He was noted to also have chronic otitis 
externa.  

In April 2004, the Veteran was afforded a VA examination.  At 
that time, he denied having vertigo or balance dysfunction.  
No ear infections were shown at that time.  

In an October 2004 rating decision, the RO granted an 
increased rating of 30 percent for defective hearing of the 
left ear.  

In a May 2004 report, Dr. Schwaber stated that both the right 
and left ear hearing loss were secondary to service-related 
injury.  He indicated that there was a perilymph fistula on 
the left.  

In an April 2005 rating decision, service connection was 
granted for right ear hearing loss.  The bilateral hearing 
loss was rated as 30 percent effective July 2003.  

In an August 2005 report, Dr. Schwaber noted that the Veteran 
still reported having dizziness.  

In January 2006, the Veteran reported that he had 
intermittent drainage from both ears.  

In a September 2007 report, Dr. Schwaber noted that he had 
left profound sensorineural hearing loss with vestibular 
dysfunction as well as right severe sensorineural hearing 
loss.  

In November 2007, the Veteran testified that he has hearing 
loss due to acoustic trauma in service.  He also suffers from 
vestibular dysfunction, a perilymph fistula, bleeding and 
discharge of the left ear, and headaches which he contends 
are related to the acoustic trauma and/or the hearing loss.  
He also stated that the fistula may have caused the bleeding 
and discharge which he states occurs about twice a week.

In a March 2008 statement, James C. Gekas, M.D., stated that 
he had treated the Veteran for years for balance disturbance, 
vertigo, and hearing loss which would worsen with time.  In 
an April 2008 letter, he indicated that the Veteran also had 
headaches and severe hearing loss.  

In February 2009, the Veteran was afforded a VA examination.  
It was noted that the Veteran had bilateral ear drainage as 
well as balance problems which he related dated back to the 
1970s for the ear drainage problems and 1980s for the balance 
problems.  In addition, he had undergone surgery on his left 
ear in 2003.  The Veteran also related that he had headaches.  
The examiner, a urology resident, indicated that he was not 
qualified to provide an opinion on a complex ear/audiology 
issue.  

The Veteran was reexamined.  A medical addendum to the 
examination was provided in May 2009.  The examiner noted 
that Dr. Schwaber had treated the Veteran for perilymph 
fistula in 2003.  After the operation, this examiner 
indicated that the Veteran no longer complained of a balance 
disorder. The Veteran also had chronic otitis externa which 
would have caused the ear discharge, but later examinations 
revealed no further ear discharge problems.  The examiner 
provided an opinion, taking into consideration Dr. Schwaber's 
records, that it was as likely as not that the perilymphatic 
fistula as well as the otitis externa were secondary to 
service.  The examiner was unable to provide an opinion 
regarding the claimed headaches.  The examiner again stated 
that it did not appear that the Veteran had current 
complaints relative to the perilymphatic fistula or otitis 
externa, both service-related, but did have current 
complaints/treatment of hearing loss and tinnitus.  

In December 2009, Dr. Gekas stated that the Veteran's hearing 
loss and positional balance problems had worsened.  

A December 2009 report of Dr. Schwaber indicated that the 
Veteran's hearing loss was related to service.  In addition, 
a diagnosis of intermittent vestibular dysfunction, 
apparently associated with the hearing loss, was made.  
 
In December 2009, the Veteran's former employer basically 
indicated that the Veteran needed to retire early due to his 
ear issues.  

In addition, the Board previous requested that the Veteran 
send to VA a copy of a journal he agreed to maintain which 
documents the frequency and amount of ear drainage he has 
experienced since his April 2006 VA outpatient treatment.  
This journal documents intermittent ear drainage, 
balance/dizziness problems, and headaches.  


Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection, the evidence must 
show: (1) the existence of a present disability; (2) 
inservice incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during the 
service."  Shedden v. Principi, 381 F. 3d 1163, 1166-67 
(Fed. Cir. 2004).  

There must be competent evidence of a current disability; 
proof as to incurrence or aggravation of a disease or injury 
in service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Layno v. Brown, 6 Vet. App. 465 (1994).

The United States Court of Appeals for Veterans Claims ("the 
Court") has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

Also, service connection may be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the Court's decision in Allen, which, as noted 
above, addressed the subject of the granting of service 
connection for the aggravation of a nonservice-connected 
condition by a service-connected condition.  See 71 Fed. Reg. 
52,744-47 (Sept. 7, 2006).  The existing provision at 
38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under the 
revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not 
due to the natural progress of the nonservice-connected 
disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or 
injury was aggravated by a service-connected disease or 
injury unless the baseline level of severity of the 
nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation 
or by the earliest medical evidence created at any time 
between the onset of aggravation and the receipt of 
medical evidence establishing the current level of 
severity of the nonservice-connected disease or injury.  
The rating activity will determine the baseline and 
current levels of severity under the Schedule for Rating 
Disabilities (38 C.F.R. Part 4) and determine the extent 
of aggravation by deducting the baseline level of 
severity, as well as any increase in severity due to the 
natural progress of the disease, from the current level.  

See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b) (2009)).

Although it was expected that the intended effect of the 
amendment was to conform VA regulations to the Allen 
decision, the regulatory amendment effectively resulted in a 
change in the law.  This analysis is not correct.  Rather, 
the overall intention of the amendment to 38 C.F.R. 
§ 3.310(b) was to implement the Allen decision, the amended 
38 C.F.R. § 3.310(b) clearly institutes additional 
evidentiary requirements that must be satisfied before 
aggravation may be conceded and service connection granted.  
In addressing the imposition of this new evidentiary 
requirement, the regulatory comments cite to 38 U.S.C. § 501 
as the supporting authority, and not Allen.  See 71 Fed. Reg. 
52,744-45 (Sept. 7, 2006).

A review of the regulatory comments make clear that, 
ultimately, it is the Veteran's responsibility to support his 
or her claim by providing evidence of the baseline level of 
severity, and that it is not enough merely that an examiner 
concludes that there is "aggravation."  See 71 Fed. Reg. 
52,745 (Sept. 7, 2006).  

In sum, 38 C.F.R. § 3.310(b) appears to place substantive 
evidentiary restrictions on a veteran before aggravation may 
be conceded, and these restrictions appear to have no basis 
in the Allen decision itself.  

However, in this case, the Veteran's claim was filed prior to 
the effective date of the revised regulation (October 10, 
2006).  As such, the Board finds that the prior version of 
the regulation is more advantageous to the Veteran and should 
be applied.  When a regulation changes and the former version 
is more favorable, VA can apply the earlier version of the 
regulation for the period prior to, and after, the effective 
date of the change.  See generally, Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003.  

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) competent evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

In sum, the Veteran was documented as having a sudden hearing 
loss during service, just prior to separation, after using a 
chipping hammer.  He has had hearing loss in his left ear 
since that time.  In addition, the RO has determined that 
right ear hearing loss and tinnitus are also related to 
inservice acoustic trauma.  By the 1990s, the Veteran was 
documented as having drainage from his left ear.  By the 
early 2000s, he described having dizziness/vertigo and 
headaches.  The discharge from his ears now included some 
bleeding.  

In July 2001, the Veteran had an abnormal 
electronystagmography.  Dr. Schwaber performed ear surgery 
which revealed a perilymph fistula.  Unfortunately, the ear 
operation did not improve the Veteran's balance problems or 
his hearing loss.  However, initially his ear drainage 
improved.  Nevertheless, Dr. Schwaber's records and the 
Veteran's statements indicated that the drainage resumed.  
Dr. Schwaber has provided his impression that the hearing 
loss was related to a perilymph fistula.  He essentially 
dated the onset to military service.  In addition, Dr. 
Schwaber indicated that left ear bleeding as well as 
headaches were related to otitis externa.  Dr. Schwaber 
attributed the Veteran's vestibular dysfunction (balance 
problems and vertigo) to trauma.  That is, the vestibular 
dysfunction was related to the ear trauma which caused the 
hearing loss (percussive trauma).  He was noted to also have 
chronic otitis externa.  Dr. Gekas has confirmed that the 
Veteran has balance disturbance, vertigo, headaches, and 
severe hearing loss.  

The May 2009 VA medical opinion noted that Dr. Schwaber had 
treated the Veteran for perilymph fistula in 2003.  After the 
operation, this examiner indicated that the Veteran no longer 
complained of a balance disorder.  The Board notes that this 
is simply not the case.  The lay and medical evidence 
continued to show vestibular disturbance as well as ear 
discharge/bleeding, and headaches.  The examiner attributed 
the ear discharge to the diagnosed chronic otitis externa, 
but referenced examinations which revealed no further ear 
discharge problems after the 2003 surgery.  The Board notes 
that the evidence of record does in fact include post-2003 
medical evidence and lay evidence of ear discharge.  These 
records include current complaints and statements of both 
Drs. Schwaber and Gekas.  The examiner also provided an 
opinion, taking into consideration Dr. Schwaber's records, 
that it was as likely as not that the perilymphatic fistula 
as well as the otitis externa were secondary to service.  
This opinion is consistent with the opinion of Dr. Schwaber.  
The examiner was unable to provide an opinion regarding the 
claimed headaches.  

The Board finds that the medical opinions provided by Drs. 
Schwaber and Gekas are probative.  In addition, the medical 
opinions provided by Dr. Schwaber are afforded probative 
value, as they are well reasoned, detailed, consistent with 
other evidence of record, and included an access to the 
accurate background of the Veteran.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion include the thoroughness 
and detail of the opinion).

Conversely, the Board finds the opinion of the VA examiner 
who authored the May 2009 VA addendum to be less probative 
regarding the current symptoms, treatment, and diagnosis of 
ear disorders, characterized as residuals of perilymph 
fistula, vestibular dysfunction, and otitis externa (manifest 
by ear discharge and bleeding).  The opinion is contradicted 
by the other medical evidence which shows continued 
complaints and treatment for these problems.  However, the 
Board accepts as probative the examiner's opinion that when 
symptomatic, the perilymph fistula, vestibular dysfunction, 
and otitis externa were as likely as not related to service, 
as that portion of the opinion is in agreement with Dr. 
Schwaber's opinion as well as the documentary record.  Since 
they are still symptomatic, the opinion would logically 
continue to relate these problems to service.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In 
determining the weight assigned to this evidence, the Board 
also looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also 
Black v. Brown, 10 Vet. App. 279, 284 (1997).

In the recent case of Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008), the Court held that a claims file review, as it 
pertains to obtaining an overview of a veteran's medical 
history, is not a requirement for private medical opinions.  
A review of the claims file by a VA examiner, without more, 
does not automatically render the VA examiner's opinion 
competent or persuasive since the claims file is a tool to 
assist in familiarity for the physician with the claims file, 
and conversely a private medical opinion may not be 
discounted solely because the opining clinician did not 
review the claims file as  there are other means by which a 
physician can become aware of critical medical facts, such as 
a history of treating a veteran for an extended period of 
time and/or reviewing pertinent medical literature.  The 
relevant focus is not on whether the clinician had access to 
the claims file, but instead on whether the clinician was 
"informed of the relevant facts" in rendering a medical 
opinion.  In sum, in Nieves-Rodriguez, the Court indicated 
that it is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion.  

Thus, as noted, the VA examiner's conclusion that there are 
essentially no current residuals of perilymph fistula, 
vestibular dysfunction, and/or otitis externa, is less 
probative than the medical reports of Drs. Schwaber and Gekas 
reflecting current clinical findings as well as the Veteran's 
lay statements to the same effect.  

Accordingly, service connection is warranted for a vestibular 
dysfunction disorder, residuals of perilymph fistula, and 
chronic otitis externa, as manifested by discharge and 
bleeding from the ear.

With regard to headaches, the VA examiners provided no 
opinion regarding the claimed headaches.  A review of the 
other evidence of record shows that the Veteran complained of 
headaches in conjunction with his left ear problems.  

The Board must assess the competence of the Veteran to report 
his ear symptoms, as well as his credibility.  See Barr v. 
Nicholson, 21 Vet. App. 303, 307-08 (2007); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  In Barr and 
Washington, the Court noted that a veteran is competent to 
testify to factual matters of which he had first-hand 
knowledge and, citing its earlier decision in Layno v. Brown, 
6 Vet. App. 465, 467-69 (1994), held that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the personal 
knowledge of the witness; see also 38 C.F.R. § 3.159(a)(2) 
(2009).

The Veteran provided credible testimony regarding his ear 
symptoms, the date of onset of those symptoms, and there 
occurrence in conjunction with his service-connected hearing 
loss and tinnitus.  However, lay persons are not competent to 
opine as to medical etiology or render medical opinions.  
Barr v. Nicholson; see Grover v. West, 12 Vet. App. 109, 112 
(1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. at 469; see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. 
at 494- 95 (lay person may provide eyewitness account of 
medical symptoms).

The Federal Circuit further stated in Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), that it had 
previously and explicitly rejected the view that competent 
medical evidence is required when the determinative issue in 
a claim for benefits involves either medical etiology or a 
medical diagnosis.  Instead, under section 1154(a) lay 
evidence can be competent and sufficient to establish a 
diagnosis of a condition when: a layperson is competent to 
identify the medical condition; the layperson is reporting a 
contemporaneous medical diagnosis; or lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 
488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 
19 (1991).  Once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted").

The Veteran's reports of symptoms of his headaches are 
competent and credible as they are generally consistent with 
the other evidence of record and are supported by clinical 
records as well as a believable journal of symptoms spanning 
years.  The Board therefore finds that the evidence shows 
that they are etiologically related to the Veteran's service-
connected ear disabilities.  As such, secondary service 
connection is warranted for a headache disorder.  


ORDER

Service connection for a vestibular disorder to include 
balance and vertigo problems is granted.  

Service connection for a perilymph fistula with residuals is 
granted.  

Service connection for a chronic otitis externa with 
discharge and bleeding from the ear is granted.  

Service connection for a headache disorder as secondary to 
service-connected ear disorders is granted.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


